Opinion issued February 19, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00683-CV
____________

YOUSSEF NAFFA, ZANA RESTAURANT, INC., D/B/A ZANA CAFE,
PAPPILION RESTAURANT, INC. AND ZAKARIA ATEYEA, Appellants

V.

HOGG VENTURE PARTNERS, L.P., RANDALL DAVIS CO., AND
RANDALL DAVIS, Appellees



On Appeal from the 125th District Court
Harris County, Texas
Trial Court Cause No. 2005-57992



MEMORANDUM  OPINION
	Appellants have filed an unopposed  motion to dismiss the appeal for want of
jurisdiction.  No opinion has issued.  Accordingly, the motion is granted, and the
appeal is dismissed for want of jurisdiction.  Tex. R. App. P. 43.2(f).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Jennings, Keyes, and Higley.